              Case 1:18-cr-00868-SHS Document 51 Filed 09/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                       WAIVER OF RIGHT TO BE
                            -v-
                                                                       PRESENT AT CRIMINAL
                                                                       PROCEEDING
               ,kA1 J« t:1/I) 07    tff/ 2,- /Jt,41Y
 j o 7 i:      r "
                                                                                         > /h' 5
                                                        "l'2"2 1
                                                /I :;t4.r/V'f'
                                              ,, �
                               Defendant. e,,,
-------------------------·-----------------------------------X      / 1 -CR � <I ( ) (


Check Proceeding that Applies

         Entry of Plea of Guilty

         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.



Date:
                   Print Name                                       Signature of Defendant



         Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern
          District of New York at the time of my sentence and to speak directly in that courtroom
Case 1:18-cr-00868-SHS Document 51 Filed 09/21/20 Page 2 of 2




          September 21, 2020
